Case 1:19-cv-02367-ABJ Document9 Filed 08/13/19 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

Peter P. Strzok

Plaintiff

vs. Case No.: 1:19-cv-02367-ABJ

Attorney General William F. Barr, in his official capacity; et al.

Defendant(s)
AFFIDAVIT OF SERVICE

 

I, Ambiko Wallace, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Civil Cover Sheet, Complaint, Plaintiff's Motion to Deviate
from Local Civil Rule 5.1(c), and Proposed Order Granting Motion to Deviate in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 08/08/2019 at 12:35 PM, I served FBI Director Christopher A. Wray with the Summons, Civil Cover Sheet, Complaint,
Plaintiff's Motion to Deviate from Local Civil Rule 5.1(c), and Proposed Order Granting Motion to Deviate at 935 Pennsylvania
Avenue, NW, Washington, DC 20535 by serving Marlon Martinez, Assistant General Counsel, authorized to accept service.

Marlon Martinez is described herein as:

Gender: Male Race/Skin: Black Age: 62 Weight: 170 Height: 5'8" Hair: Black/Gray Glasses: Yes

I declare under penalty of perjury that this information is true and correct.

gat?

Executed On

 

Ambiko Wallace
Client Ref Number:N/A
Job #: 1565991

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Cees LIU PERSE 7A BRUGES FEE GBPS? PEGWS GF! 2

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of Columbia

Peter P. Strzok

Vv.

ATTORNEY GENERAL WILLIAM F. BARR, in his official
capacity; UNITED STATES DEPARTMENT OF JUSTICE;
FBI DIRECTOR CHRISTOPHER A. WRAY, in his official
capacity; FEDERAL BUREAU OF INVESTIGATION, 950
Pennsylvania Avenue, NW Washington, DC 20530

Civil Action No. 1: 19-cv-2367 (ABJ)

 

Nee NNN Nee ee Nee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

FBI DIRECTOR CHRISTOPHER A. WRAY
935 Pennsylvania Avenue, NW
Washington, DC 20535

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
Aitan D. Goelman

Zuckerman Spaeder LLP
1800 M Street, NW, Suite 1000
Washington, DC 20036-5807

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D, CAESAR, CLERK OF COURT

Date: —s8/7/2019. _J/s/ Jean-Claude Douyon ts

Signature of Clerk or Deputy Clerk

 
